Citation Nr: 1432268	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right knee advanced tricompartmental degenerative joint disease (DJD), to include as secondary to service-connected left knee severe tricompartmental DJD with effusion, pseudo laxity, and scar. 

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee severe tricompartmental DJD with effusion, pseudo laxity, and scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Entitlement to service connection for left knee severe tricompartmental DJD with effusion, pseudo laxity, and scar (claimed as a left knee condition) was granted in a December 2011 Decision Review Officer decision, so that issue is no longer before the Board.

Regarding the claim for a back disability, although the RO characterized the claim as service connection for multilevel, advanced, degenerative changes in the lumbar spine, the claims file reflects the Veteran having other back disabilities, to include scoliosis and osteopenia.  Therefore, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the low back issue on appeal as reflected on the title page.

The Veteran testified at a June 2014 hearing held via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, a right knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's complete service treatment records are not available because they are fire-related; however, the available October 1956 Report of Medical History at separation does not note any complaints, diagnosis, or treatment for tinnitus.  The Veteran's DD Form 214 shows that his Military Occupational Specialty was a Field Artillery Crewman.  The Veteran has stated that he developed tinnitus in service, from being on the firing line with the howitzers.  The Veteran has also stated the tinnitus he experienced from firing the howitzers has continued since service.  The Veteran is capable of providing his history of exposure to excessive noise in service, and the Board accepts his account and finds that his noise exposure is consistent with the types, places and circumstances of his service.

The Board finds that service connection for tinnitus is warranted.  The Veteran is fully competent to report the symptoms he subjectively experiences through his five senses; accordingly, his reports of tinnitus, or ringing in the ears, constitute competent evidence of disability, both during and continually after service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

Although a May 2011 VA examiner opined that the Veteran did not have tinnitus that was caused by military noise exposure, the Board finds that this opinion lacks probative value because the examiner failed to consider the Veteran's reports of having developed tinnitus in service, and how it has continued since.  Although the examiner noted that the Veteran first started hearing buzzing/hissing noises in his ears in May 2010, and found that it was transient head noise; the Veteran explained at his June 2014 hearing that he did not understand what the examiner was asking him.  The Veteran explained that May 2010 was the date when his tinnitus became unbearable, and not when it began.  

Therefore, the preponderance of the competent and credible evidence demonstrates that the Veteran's tinnitus began during service.  Service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's service treatment records, the Board notes that the RO sent the Veteran a letter in June 2010, which notified him that his service treatment records were requested, and for the Veteran to submit any records in his possession.  The letter also notified the Veteran that there was a fire at the National Archives and Records Administration on July 12, 1973, and if his service records were stored there on that date, then they may have been destroyed in the fire.  An NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) was included with the letter, and the Veteran was asked to complete the form.  The RO submitted a request to the National Personnel Records Center (NPRC), and was notified in June 2010 that that the record was fire related and there were no service treatment records or Surgeon General's Office extracts (SGOs).  However, the record does not reflect that a formal finding of the unavailability of these records was made by the RO, nor was the Veteran was not notified of such.  In addition, it is unclear whether the RO has attempted to obtain other alternative records.  This must be rectified on remand. 

Also, at his June 2014 Board hearing, the Veteran indicated that he has been receiving regular treatment from the VAMC in Houston, Texas.  On remand, the Veteran's complete VA treatment records should be associated with the claims file.        

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in May 2011, in which he was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of the noise exposure he experienced while in service.  However, while noting that the Veteran experienced noise exposure due to heavy artillery, firing range, and firearms without hearing protection, the examiner stated that the Veteran had limited military noise exposure.  Also, in her rationale, the examiner stated that the Veteran had a normal whisper voice test at separation.  However, the Board recognizes that the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385 , and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  Therefore, the Board finds that another VA examination is warranted.  

With regard to the Veteran's claims for service connection for a right knee disability and a low back disability, the Veteran underwent a VA joints examination in May 2011.   The examiner opined that it was "certainly less likely as not that the right knee and lumbar spine are associated with his left knee arthritis."  The examiner went on to state that they were more likely due to age, previous job history, and "moderate to moderate heavy activity for many, many years," but provided no explanation as to why.  The examiner also did not provide an opinion as to the direct service connection component of the Veteran's claims for service connection.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In light of the foregoing, the Board finds that the May 2011 VA examinations are inadequate.  New examinations are necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to secure all available alternative service treatment records from any appropriate sources.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain these and any other Federal records must continue until it is determined that the records sought do not exist or that further efforts to obtain same would be futile.  If so determined, then a written formal finding of unavailability should be made, and then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must be afforded an opportunity to respond.

2.  Obtain updated complete VA treatment records from the VA medical center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.  

The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability is related to his active military service, to include in-service acoustic trauma suffered as a result of his field artillery crewman duties. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding hearing loss in service and continuity of symptomatology since service.  The examiner must adequately explain the rationale for the opinion given.  

4.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his claimed right knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability a) is related to the Veteran's service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected left knee severe tricompartmental DJD with effusion, pseudo laxity, and scar.  

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.  

5.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed low back disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability a) is related to the Veteran's service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected left knee severe tricompartmental DJD with effusion, pseudo laxity, and scar.  

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

6.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


